DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 May 2022.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claims 12 and 20 were canceled by the amendment; and thus, claims 1-11 and 13-19 are now pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Webb (Reg. No. 66,748) on 01 August 2022.
The application has been amended as follows: 
13. (Currently Amended) The electrical machine of claim 1, wherein the reference potential is a
Response to Arguments
The Applicant’s arguments, filed on 27 July 2022, have been fully considered and are persuasive.
The Applicant’s arguments simply state that both independent claims, 1 and 14, have been amended to incorporate the limitations of dependent claims 12 and 20, now cancelled.  Since the subject matter of claim 20 was previously indicated as being allowable, this amendment has now placed the claims in condition for allowance.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-11 and 13-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1 and 14, and all claims dependent thereon, the prior art does not disclose, inter alia, an electrical machine, wherein the detection device is configured to identify a short circuit between a coil of the at least one first coil and the at least one second coil and an electrically conductive layer of the at least one electrically conductive layer, the identification of the short circuit comprising: 
comparison of the detected electrical voltage to a predetermined threshold value; and 
based on the comparison, identification of the short circuit when the detected electrical voltage is greater than the predetermined threshold value.
While various embodiments of detection devices are disclosed, the prior art does not specifically disclose a detection device configured to identify a short between a coil and the electrically conductive layer recited in the claims.  Thus, the particular arrangement claimed is neither anticipated nor rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Petrovich (US 2019/0068044 A1) discloses an electrical machine having first and second windings which are insulated from one another by a phase separator.
Clizbe et al. (US 3,515,923) discloses an electrical machine having first and second windings which are insulated from one another by a phase separator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834